NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ROBERT MARTIN,
Claimcmt-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERAN
AFFAIRS, --
Respondent-Appellee.

2012-7144

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 11-1589, Judge Frank Q.
Nebeker.

ON MOTION

ORDER

Robert Martin objects to the supplemental in forma
pauperis form for prisoners Martin has not yet moved for
leave to proceed in forma pauperis. If he chooses to move
for leave to proceed in forma pauperis, he must file Federal
Circuit Forms 6 and 6A, which are required by this court.
If he chooses not to move for leave to proceed in forma
pauperis, then he must pay the filing fee for his appeal

 

ROBERT MARTIN V. SHINSEKI 2

Upon consideration thereof,
IT is ORDERED THAT:

(1) The motion is denied without prejudice to Martin
filing a motion for leave to proceed in forma pauperis
along with completed Federal Circuit Forms 6 and 6A.

(2) Martin must either file a motion for leave to pro-
ceed in forma pauperis with the correct forms or pay the
filing fee within 21 days of the date of filing of this order.

FoR THE COURT

 l 3 2012 /s/ Jan Horbaly l
Date J an Horbaly
Clerk
cc: Robert Martin
Allison Kidd-Miller, Esq.
324 LED
F
"Ss‘z“::t§::rasrrr°“

JU|_ 13 2012

JAN HURBALY
CLEBK